NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN OCEGUEDA-LOPEZ,                            No.    14-71915

                Petitioner,                     Agency No. A201-240-657

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Juan Ocegueda-Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey,

512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to

the BIA’s interpretation of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the harm

Ocegueda-Lopez suffered did not rise to the level of persecution. See Nagoulko v.

INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (explaining that persecution is

“an extreme concept”) (quotation and citation omitted). The agency did not err in

finding that Ocegueda-Lopez did not establish membership in a cognizable social

group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular group, “[t]he applicant must ‘establish that

the group is (1) composed of members who share a common immutable

characteristic, (2) defined with particularity, and (3) socially distinct within the

society in question.’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA

2014))). Ocegueda-Lopez otherwise failed to establish he would be persecuted on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

                                           2                                     14-71915
2010) (applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

Thus, Ocegueda-Lopez’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Ocegueda-Lopez failed to show it is more likely than not that he would be tortured

by or with the consent or acquiescence of the Mexican government. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                        3                                   14-71915